DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 03/03/2022)

With respect to claim 1 the prior art discloses A quantum dot comprising: 
an inorganic particle; 
and an organic ligand and an inorganic ligand on a surface of the inorganic particle.

Prior art Kim et al US 2018/0016495 teaches a graph with an intensity count vs a mass to charge ratio using a time of flight secondary ion mass spectrometry analysis of the production of a quantum dot. However, the prior art does not teach or fairly suggest 

With respect to claim 15 the prior art discloses A quantum dot comprising: 
an inorganic particle; 
and an organic ligand and an inorganic ligand on a surface of the inorganic particle.

Prior art Kim et al US 2018/0016495 teaches a graph with an intensity count vs a mass to charge ratio using a time of flight secondary ion mass spectrometry analysis of the production of a quantum dot. However, the prior art does not teach or fairly suggest wherein when a peak intensity of the inorganic particle is used as a reference, a height of a maximum peak attributed to the inorganic ligand as determined by Time-of- Flight Secondary Ion Mass Spectrometry (TOF-SIMS) is at least three times a height of a maximum peak attributed to the organic ligand as determined by TOF-SIMS.

With respect to claim 16 the prior art discloses A method for producing a quantum dot including an inorganic particle and including an organic ligand and an inorganic ligand on a surface of the inorganic particle, the method comprising.

Prior art Kim et al US 2018/0016495 teaches a graph with an intensity count vs a mass to charge ratio using a time of flight secondary ion mass spectrometry analysis of the production of a quantum dot. However, the prior art does not teach or fairly suggest 

Dependent claims 2 – 14 and 17 – 20 are allowable for at least the reason that they depend on allowable independent claims 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696